DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-20 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of McCollum et al. (WO 2015/187975 A1) discloses a robotic carton unloader with an arm on a platform with wheels which uses a vision system to detect the boxes to unload. McCollum et al. nor any other prior art of record, regarding claim 1, teaches the features of “an image processing system in communication with the sensor system and configured to detect a location of the target box using a pair of the images captured by the sensor system, the pair of the images associated with an identical time stamp and comprising a monocular image and a depth image; a control system in communication with the image processing system, the control system configured to manipulate the end effector to engage with the target box at the detected location of the target box; and at least one drive wheel coupled to the second end of the body and configured to drive the robot across a traction surface within the working environment of the robot while the end effector is engaged with a target box,” these, in combination with the other claim limitations. Regarding claim 11, none of the prior art of record teaches the features of "determining, by the image processing system, a face corresponding to the target box from the monocular image; matching, by the image processing system, the face from the monocular image to a plane from the depth image; generating, by the image processing system, a box estimation for the target box using the determined face from the monocular image and the plane that matches the determined face from the depth image; and controlling an end effector of the wheel-based mobile robot to engage the target box at a location corresponding to the box estimation," these, in combination with the other claim limitations. Regarding claims 2-10 and 12-20, these claims are directly or indirectly dependent from allowable independent claim 1 or 11, respectively, therefore, these claims are allowed.
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
September 8, 2022